Case: 11-12357    Date Filed: 09/14/2012   Page: 1 of 7

                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-12357
                         Non-Argument Calendar
                       ________________________

                         Agency No. A098-564-892


QIAO FU ZHENG,

                                                                      Petitioner,

                                   versus

UNITED STATES ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (September 14, 2012)

Before HULL, EDMONDSON and BLACK, Circuit Judges.


PER CURIAM:

          Qiao Fu Zheng, a native and citizen of China with the assistance of
              Case: 11-12357      Date Filed: 09/14/2012   Page: 2 of 7

counsel, petitions for review of the order of the Board of Immigration Appeals’s

(“BIA”) denial of his motion for reconsideration. The BIA earlier had dismissed

Zheng’s appeal of the Immigration Judge’s (“IJ”) decision denying him asylum,

withholding of removal, and relief under the U.N. Convention Against Torture

(“CAT”). No reversible error has been shown; we deny the petition.

      We review the BIA’s denial of a motion for reconsideration for abuse of

discretion. Scheerer v. United States Att’y Gen., 513 F.3d 1244, 1252 (11th Cir.

2008). To the extent that the BIA’s decision was based on a legal determination,

our review is de novo. Id. “Judicial review of denials of discretionary relief

incident to deportation proceedings . . . is limited to determining ‘whether there

has been an exercise of administrative discretion and whether the matter of

exercise has been arbitrary or capricious.’” Garcia-Mir v. Smith, 766 F.2d 1478,

1490 (11th Cir. 1985) (quotation omitted) (addressing a motion to reopen).

      A motion to reconsider “shall specify the errors of law or fact in the

previous order and shall be supported by pertinent authority.” INA

§ 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C). “[A] motion that merely republishes

the reasons that had failed to convince the tribunal in the first place gives the

tribunal no reason to change its mind.” Calle v. United States Att’y Gen., 504

F.3d 1324, 1329 (11th Cir. 2007) (quotation omitted). So, a motion to reconsider

                                           2
              Case: 11-12357     Date Filed: 09/14/2012   Page: 3 of 7

that merely repeats arguments made to the BIA does not specify errors of fact or

law as required for a successful motion to reconsider. Id.

      Zheng originally sought asylum based on political opinion based on his fear

that, if forced to return to China, he would be imprisoned and his wife would be

subject to another forced abortion or even sterilization, owing to the couple’s

opposition to the Chinese government’s persecution of Falun Gong practitioners

and the country’s coercive family planning policies. The IJ found that Zheng was

not credible based on his conflicting statements about the reasons why he left

China. The BIA summarily affirmed the IJ’s decision.

      More than three years after the BIA’s order, Zheng filed a motion to reopen

his removal proceedings and for a stay of removal. Zheng also filed an amended

asylum application alleging that he would be subject to persecution based on

religion as he had been introduced to Christianity while in immigration detention

in the United States.

      Zheng premised his motion to reopen on evidence intended to demonstrate

changed country conditions, including an increase in human rights abuses

committed against Christian groups in China. His supporting evidence included

the United States Department of State’s 2008 Human Rights Report for China that

detailed repression and harassment of unregistered religious groups intensified in

                                         3
                Case: 11-12357        Date Filed: 09/14/2012       Page: 4 of 7

the run-up to the 2008 Beijing Summer Olympics. Zheng also included a letter

from his wife that described how both she and her daughter had been beaten and

arrested while preaching the Gospel in Zheng’s hometown located in Fujian

Province.

       The BIA denied Zheng’s motion to reopen as untimely and also denied

Zheng’s request for a stay of removal.* The BIA specifically highlighted that

Zheng failed to meet the burden to reopen proceedings because his conversion to

Christianity reflected a change in personal circumstances instead of a change in

country conditions in China. The BIA also highlighted that Zheng had not

presented reliable evidence of a change in country conditions for practicing

Christians in his hometown in Fujian Province.

       In his present motion to reconsider, Zheng argued that the BIA ignored

instances of intensified persecution and increased repression as evidence of

changed conditions in China. He alleged that the BIA engaged in “self-

contradictory” reasoning. He said the BIA acknowledged that religious repression

and persecution persisted during 2008 and intensified in the run-up to and during


       *
         The BIA initially denied Zheng’s motion to reopen based on its assessment that the
evidence failed to show changed country conditions. The BIA provided no information on why
the evidence was insufficient. Upon the government’s motion, we remanded the case to allow
the agency to give reasoned consideration to the totality of the evidence submitted in support of
Zheng’s claim of changed country conditions.

                                                4
              Case: 11-12357     Date Filed: 09/14/2012    Page: 5 of 7

the 2008 Beijing Summer Olympics, while at the same time concluding that,

conditions on religious freedom remained the same and had not materially

changed since the date of Zheng’s last hearing in 2005. Zheng also argued that the

BIA erred by determining that his wife’s statement was vague and lacked

independent corroboration; and he contended that the BIA inappropriately

considered the IJ’s prior adverse-credibility finding against him to discount the

legitimacy of his wife’s statement. The BIA denied reconsideration, concluding

that it applied the correct legal standards, that it properly considered Zheng’s

claims, and that Zheng had failed to present material factual or legal aspects of the

case that the agency previously overlooked.

      On appeal, Zheng repeated his argument that the BIA failed adequately to

provide an explanation for its contradictory conclusion that conditions had

remained the same since the date of his last hearing in 2005, while at the same

time describing that religious repression and persecution as intensified in the run-

up to and during the 2008 Beijing Summer Olympics. While the BIA’s reasoning

does appear convoluted, the BIA ultimately concluded that increased repression

and persecution both before and during the 2008 Summer Olympics did not

amount to a material change in the conditions on religious freedom in China since

Zheng’s last hearing in 2005. See Jiang v. United States Att’y Gen., 568 F.3d

                                          5
              Case: 11-12357     Date Filed: 09/14/2012   Page: 6 of 7

1252, 1256-57 (11th Cir. 2009) (noting that “[a]n alien who attempts to show that

the evidence is material bears a heavy burden and must present evidence that

demonstrates that, if the proceedings were opened, the new evidence would likely

change the result in the case”). More important, Zheng fails to establish that the

BIA committed either an error of law or fact in its analysis of the documentary

evidence Zheng submitted to support his claim of changed conditions in China

since his removal hearing in 2005. See INA § 240(c)(6)(C), 8 U.S.C.

§ 1229a(c)(6)(C).

      Zheng also argues that the BIA applied an inappropriately stringent standard

in evaluating the legitimacy of his wife’s letter, in which she described the

circumstances of her arrest in February 2009. The BIA appropriately questioned

the veracity of the wife’s unsworn statement because it was not supported by an

arrest record, medical reports, or statements of other persons who were present

during the alleged incident. See Li v. United States Att’y Gen., 488 F.3d 1371,

1373, 1375 (11th Cir. 2007) (concluding that sworn affidavits based on personal

knowledge that the Chinese government forcefully sterilized children in an alien’s

village, supplemented by government reports, were sufficient to show changed

country conditions). The BIA also did not err by considering Zheng’s prior

adverse-credibility determination in weighing the authenticity of his wife’s letter,

                                          6
              Case: 11-12357     Date Filed: 09/14/2012   Page: 7 of 7

as it did not solely base its decision on the credibility finding. See Forgue v.

United States Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (explaining that an

adverse-credibility determination does not alleviate the agency’s duty to consider

other evidence produced by an asylum applicant). Here, the BIA also considered

all the other evidence in the record -- including the many country reports Zheng

submitted to prove changed country conditions on religious freedom in China --

and, coupled with Zheng’s earlier lack of candor, we conclude that the BIA

properly determined that Zheng’s wife’s statement did not possess sufficient

evidentiary value to warrant reopening his removal proceedings.

      The BIA abused no discretion in denying Zheng’s motion to reconsider

because Zheng failed to allege sufficient errors of fact or law to support his

motion.

      PETITION DENIED.




                                          7